UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07318 Pioneer Series Trust VIII (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:November 30 Date of reporting period:July 1, 2013 to June 30, 2014 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Series Trust VIII By (Signature and Title)/s/ Mark D. Goodwin Mark D. Goodwin, Executive Vice President DateAugust 20, 2014 Pioneer International Value Fund ABB LTD. Ticker: ABBN Security ID: H0010V101 Meeting Date: APR 30, 2014 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports (Non-Voting) 2.1 Accept Financial Statements and For For Management Statutory Reports 2.2 Approve Remuneration Report For Against Management (Non-Binding) 3 Approve Discharge of Board and Senior For For Management Management 4 Approve Allocation of Income and For For Management Dividends of CHF 0.70 per Share from Capital Contribution Reserves 5 Approve CHF 154.5 Million Pool of For For Management Conditional Capital to Fund Equity Compensation to Employees 6 Amend Articles Re: Ordinance Against For For Management Excessive Remuneration at Listed Companies 7.1 Elect Roger Agnelli as Director For Against Management 7.2 Elect Matti Alahuhta as Director For For Management 7.3 Elect Louis Hughes as Director For For Management 7.4 Elect Michel de Rosen as Director For For Management 7.5 Elect Michael Treschow as Director For For Management 7.6 Elect Jacob Wallenberg as Director For Against Management 7.7 Elect Ying Yeh as Director For For Management 7.8 Elect Hubertus von Grunberg as For For Management Director and Board Chairman 8.1 Appoint Michel de Rosen as Member of For For Management the Compensation Committee 8.2 Appoint Michael Treschow as Member of For For Management the Compensation Committee 8.3 Appoint Ying Yeh as Member of the For For Management Compensation Committee 9 Designate Hans Zehnder as Independent For For Management Proxy 10 Ratify Ernst and Young AG as Auditors For For Management 11 Transact Other Business (Voting) For Against Management ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Allocate Disposable Profit For For Management 3 Approve Discharge of Board and Senior For For Management Management 4.1 Elect Director John Edwardson For For Management 4.2 Elect Director Kimberly Ross For For Management 4.3 Elect Director Robert Scully For For Management 4.4 Elect Director David Sidwell For For Management 4.5 Elect Director Evan G. Greenberg For For Management 4.6 Elect Director Robert M. Hernandez For For Management 4.7 Elect Director Michael G. Atieh For For Management 4.8 Elect Director Mary A. Cirillo For For Management 4.9 Elect Director Michael P. Connors For For Management 4.10 Elect Director Peter Menikoff For For Management 4.11 Elect Director Leo F. Mullin For For Management 4.12 Elect Director Eugene B. Shanks, Jr. For For Management 4.13 Elect Director Theodore E. Shasta For For Management 4.14 Elect Director Olivier Steimer For For Management 5 Elect Evan G. Greenberg as Board For For Management Chairman 6.1 Appoint Michael P. Connors as Member For For Management of the Compensation Committee 6.2 Appoint Mary A. Cirillo as Member of For For Management the Compensation Committee 6.3 Appoint John Edwardson as Member of For For Management the Compensation Committee 6.4 Appoint Robert M. Hernandez as Member For For Management of the Compensation Committee 7 Designate Homburger AG as Independent For For Management Proxy 8.1 Ratify PricewaterhouseCoopers AG For For Management (Zurich) as Auditors 8.2 Ratify PricewaterhouseCoopers LLP For For Management (United States) as Independent Registered Accounting Firm as Auditors 8.3 Ratify BDO AG (Zurich) as Special For For Management Auditors 9 Approve Creation of CHF 3.7 Billion For For Management Pool of Capital without Preemptive Rights 10 Approve Dividend Distribution From For For Management Legal Reserves Through Reduction of Par Value 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Transact Other Business (Voting) For Against Management ALLIANZ SE Ticker: ALV Security ID: D03080112 Meeting Date: MAY 07, 2014 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2013 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 5.30 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2013 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2013 5 Elect Jim Hagemann Snabe to the For For Management Supervisory Board 6 Approve Creation of EUR 550 Million For For Management Pool of Capital with Partial Exclusion of Preemptive Rights 7 Approve Creation of EUR 15 Million For Against Management Pool of Capital for Employee Stock Purchase Plan 8 Approve Issuance of Warrants/Bonds For For Management with Warrants Attached/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR10 Billion; Approve Creation of EUR 230 Million Pool of Capital to Guarantee Conversion Rights 9 Authorize the Acquisition Treasury For For Management Shares for Trading Purposes 10 Authorize Share Repurchase Program and For For Management Reissuance or Cancellation of Repurchased Shares 11 Authorize Use of Financial Derivatives For For Management when Repurchasing Shares 12 Amend Affiliation Agreements with For For Management Subsidiaries AON PLC Ticker: AON Security ID: G0408V102 Meeting Date: JUN 24, 2014 Meeting Type: Annual Record Date: APR 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lester B. Knight For For Management 1.2 Elect Director Gregory C. Case For For Management 1.3 Elect Director Fulvio Conti For For Management 1.4 Elect Director Cheryl A. Francis For For Management 1.5 Elect Director Edgar D. Jannotta For For Management 1.6 Elect Director James W. Leng For For Management 1.7 Elect Director J. Michael Losh For For Management 1.8 Elect Director Robert S. Morrison For For Management 1.9 Elect Director Richard B. Myers For For Management 1.10 Elect Director Richard C. Notebaert For For Management 1.11 Elect Director Gloria Santona For For Management 1.12 Elect Director Carolyn Y. Woo For For Management 2 Accept Financial Statements and For For Management Statutory Reports 3 Ratify Ernst and Young LLP as Aon's For For Management Auditors 4 Ratify Ernst and Young LLP as Aon's U. For For Management K. Statutory Auditor 5 Authorize Board to Fix Remuneration of For For Management Internal Statutory Auditor 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Approve Remuneration Policy For For Management 8 Advisory Vote to Ratify Directors' For For Management Remuneration Report 9 Amend Omnibus Stock Plan For For Management 10 Authorize Share Repurchase Program For For Management ASTRAZENECA PLC Ticker: AZN Security ID: G0593M107 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: APR 22, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividends For For Management 3 Appoint KPMG LLP as Auditor For For Management 4 Authorise Board to Fix Remuneration of For For Management Auditors 5(a) Re-elect Leif Johansson as Director For For Management 5(b) Re-elect Pascal Soriot as Director For For Management 5(c) Elect Marc Dunoyer as Director For For Management 5(d) Re-elect Genevieve Berger as Director For For Management 5(e) Re-elect Bruce Burlington as Director For For Management 5(f) Elect Ann Cairns as Director For For Management 5(g) Re-elect Graham Chipchase as Director For For Management 5(h) Re-elect Jean-Philippe Courtois as For Against Management Director 5(i) Re-elect Rudy Markham as Director For For Management 5(j) Re-elect Nancy Rothwell as Director For For Management 5(k) Re-elect Shriti Vadera as Director For For Management 5(l) Re-elect John Varley as Director For For Management 5(m) Re-elect Marcus Wallenberg as Director For For Management 6 Approve Remuneration Report For Against Management 7 Approve Remuneration Policy For Abstain Management 8 Authorise EU Political Donations and For For Management Expenditure 9 Authorise Issue of Equity with For For Management Pre-emptive Rights 10 Authorise Issue of Equity without For For Management Pre-emptive Rights 11 Authorise Market Purchase of Ordinary For For Management Shares 12 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 13 Approve Performance Share Plan For For Management AXA Ticker: CS Security ID: F06106102 Meeting Date: APR 23, 2014 Meeting Type: Annual/Special Record Date: APR 15, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 0.81 per Share 4 Advisory Vote on Compensation of Henri For For Management de Castries, Chairman and CEO 5 Advisory Vote on Compensation of Denis For For Management Duverne, Vice CEO 6 Approve Auditors' Special Report on For For Management Related-Party Transactions Mentioning the Absence of New Transactions 7 Approve Severance Payment Agreement For Against Management with Henri de Castries 8 Approve Severance Payment Agreement For For Management with Denis Duverne 9 Reelect Henri de Castries as Director For For Management 10 Reelect Norbert Dentressangle as For For Management Director 11 Reelect Denis Duverne as Director For For Management 12 Reelect Isabelle Kocher as Director For For Management 13 Reelect Suet Fern Lee as Director For For Management 14 Approve Remuneration of Directors in For For Management the Aggregate Amount of EUR 1.5 Million 15 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 16 Authorize Capital Issuances for Use in For Against Management Employee Stock Purchase Plans 17 Authorize Capital Issuances for Use in For Against Management Employee Stock Purchase Plans for International Subsidiaries 18 Authorize up to 1 Percent of Issued For For Management Capital for Use in Stock Option Plans 19 Authorize up to 1 Percent of Issued For For Management Capital for Use in Restricted Stock Plans 20 Authorize Decrease in Share Capital For For Management via Cancellation of Repurchased Shares 21 Authorize Filing of Required For For Management Documents/Other Formalities BANCO BILBAO VIZCAYA ARGENTARIA, S.A. Ticker: BBVA Security ID: E11805103 Meeting Date: MAR 13, 2014 Meeting Type: Annual Record Date: MAR 06, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Standalone and Consolidated For For Management Financial Statements, Allocation of Income, and Discharge Directors 2.1 Reelect Tomas Alfaro Drake as Director For For Management 2.2 Reelect Carlos Loring Martinez de For For Management Irujo as Director 2.3 Reelect Jose Luis Palao Garcia-Suelto For For Management as Director 2.4 Reelect Susana Rodriguez Vidarte as For For Management Director 2.5 Ratify Appointment of and Elect Jose For For Management Manuel Gonzalez-Paramo Martinez-Murillo as Director 2.6 Appoint Lourdes Maiz Carro as Director For For Management 3 Authorize Share Repurchase Program For For Management 4.1 Authorize Capitalization of Reserves For For Management for Scrip Dividends 4.2 Authorize Capitalization of Reserves For For Management for Scrip Dividends 4.3 Authorize Capitalization of Reserves For For Management for Scrip Dividends 4.4 Authorize Capitalization of Reserves For For Management for Scrip Dividends 5 Approve Deferred Share Bonus Plan for For For Management FY 2014 6 Fix Maximum Variable Compensation Ratio For For Management 7 Renew Appointment of Deloitte as For For Management Auditor 8 Authorize Board to Ratify and Execute For For Management Approved Resolutions 9 Advisory Vote on Remuneration Policy For For Management Report BARCLAYS PLC Ticker: BARC Security ID: G08036124 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: APR 22, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For Abstain Management 3 Approve Remuneration Policy For For Management 4 Approve Maximum Ratio of Fixed to For For Management Variable Remuneration 5 Elect Mike Ashley as Director For For Management 6 Elect Wendy Lucas-Bull as Director For For Management 7 Elect Tushar Morzaria as Director For For Management 8 Elect Frits van Paasschen as Director For For Management 9 Elect Steve Thieke as Director For For Management 10 Re-elect Tim Breedon as Director For For Management 11 Re-elect Reuben Jeffery III as Director For For Management 12 Re-elect Antony Jenkins as Director For For Management 13 Re-elect Dambisa Moyo as Director For For Management 14 Re-elect Sir Michael Rake as Director For For Management 15 Re-elect Diane de Saint Victor as For For Management Director 16 Re-elect Sir John Sunderland as For For Management Director 17 Re-elect Sir David Walker as Director For For Management 18 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 19 Authorise Board to Fix Remuneration of For For Management Auditors 20 Authorise EU Political Donations and For For Management Expenditure 21 Authorise Issue of Equity with For For Management Pre-emptive Rights 22 Authorise Issue of Equity without For For Management Pre-emptive Rights 23 Authorise Issue of Equity with For For Management Pre-emptive Rights in Relation to the Issuance of Contingent Equity Conversion Notes 24 Authorise Issue of Equity without For For Management Pre-emptive Rights in Relation to the Issuance of Contingent Equity Conversion Notes 25 Authorise Market Purchase of Ordinary For For Management Shares 26 Authorise the Company to Call EGM with For For Management Two Weeks' Notice BASF SE Ticker: BAS Security ID: D06216317 Meeting Date: MAY 02, 2014 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2013 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 2.70 per Share 3 Approve Discharge of Supervisory Board For For Management for Fiscal 2013 4 Approve Discharge of Management Board For For Management for Fiscal 2013 5 Ratify KPMG AG as Auditors for Fiscal For For Management 2014 6.1 Elect Alison Carnwath to the For For Management Supervisory Board 6.2 Elect Francois Diderich to the For For Management Supervisory Board 6.3 Elect Michael Diekmann to the For For Management Supervisory Board 6.4 Elect Franz Fehrenbach to the For For Management Supervisory Board 6.5 Elect Juergen Hambrecht to the For For Management Supervisory Board 6.6 Elect Anke Schaeferkordt to the For For Management Supervisory Board 7 Approve Creation of EUR 500 Million For For Management Pool of Capital with Partial Exclusion of Preemptive Rights 8.a Amend Affiliation Agreements with For For Management Subsidiariy BASF Plant Science Company GmbH 8.b Approve Affiliation Agreements with For For Management Subsidiary BASF Pigment GmbH 8.c Approve Affiliation Agreements with For For Management Subsidiary BASF Immobilien-Gesellschaft mbH 8.d Approve Affiliation Agreements with For For Management Subsidiary BASF Handels- und Exportgesellschaft mbH 8.e Approve Affiliation Agreements with For For Management Subsidiary LUWOGE GmbH 8.f Approve Affiliation Agreements with For For Management Subsidiary BASF Schwarzheide GmbH 8.g Approve Affiliation Agreements with For For Management Subsidiary BASF Coatings GmbH 8.h Approve Affiliation Agreements with For For Management Subsidiary BASF Polyurethanes GmbH 8.i Approve Affiliation Agreements with For For Management Subsidiary BASF New Business GmbH BG GROUP PLC Ticker: BG. Security ID: G1245Z108 Meeting Date: MAY 15, 2014 Meeting Type: Annual Record Date: MAY 13, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Policy For For Management 3 Approve Remuneration Report For Against Management 4 Approve Final Dividend For For Management 5 Elect Simon Lowth as Director For For Management 6 Elect Pam Daley as Director For For Management 7 Elect Martin Ferguson as Director For For Management 8 Re-elect Vivienne Cox as Director For For Management 9 Re-elect Chris Finlayson as Director None None Management 10 Re-elect Andrew Gould as Director For For Management 11 Re-elect Baroness Hogg as Director For For Management 12 Re-elect Dr John Hood as Director For For Management 13 Re-elect Caio Koch-Weser as Director For For Management 14 Re-elect Lim Haw-Kuang as Director For For Management 15 Re-elect Sir David Manning as Director For For Management 16 Re-elect Mark Seligman as Director For For Management 17 Re-elect Patrick Thomas as Director For For Management 18 Reappoint Ernst & Young LLP as Auditors For For Management 19 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 20 Authorise EU Political Donations and For For Management Expenditure 21 Authorise Issue of Equity with For For Management Pre-emptive Rights 22 Authorise Issue of Equity without For For Management Pre-emptive Rights 23 Authorise Market Purchase of Ordinary For For Management Shares 24 Authorise the Company to Call EGM with For For Management Two Weeks' Notice BNP PARIBAS SA Ticker: BNP Security ID: F1058Q238 Meeting Date: MAY 14, 2014 Meeting Type: Annual/Special Record Date: MAY 08, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 1.50 per Share 4 Approve Auditors' Special Report on For For Management Related-Party Transactions 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Reelect Jean-Francois Lepetit as For For Management Director 7 Reelect Baudouin Prot as Director For For Management 8 Reelect Fields Wicker-Miurin as For For Management Director 9 Ratify Appointment and Reelect Monique For For Management Cohen as Director 10 Elect Daniela Schwarzer as Director For For Management 11 Advisory Vote on Compensation of For For Management Baudouin Prot, Chairman 12 Advisory Vote on Compensation of For For Management Jean-Laurent Bonnafe, CEO 13 Advisory Vote on Compensation of For For Management Georges Chodron de Courcel, Philippe Bordenave, and Francois Villeroy de Galhau, Vice-CEOs 14 Advisory Vote on the Overall Envelope For For Management of Compensation of Certain Senior Management, Responsible Officers and the Risk-takers 15 Fix Maximum Variable Compensation For For Management Ratio for Executives and Risk Takers 16 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 1 Billion 17 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 240 Million 18 Authorize Capital Increase of Up to For For Management EUR 240 Million for Future Exchange Offers 19 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Contributions in Kind 20 Set Total Limit for Capital Increase For For Management without Preemptive Rights to Result from Issuance Requests Under Items 17 to 19 at EUR 240 Million 21 Authorize Capitalization of Reserves For For Management of Up to EUR 1 Billion for Bonus Issue or Increase in Par Value 22 Set Total Limit for Capital Increase For For Management with or without Preemptive Rights to Result from Issuance Requests Under Items 16 to 19 at EUR 1 Billion 23 Authorize Capital Issuances for Use in For Against Management Employee Stock Purchase Plans 24 Authorize Decrease in Share Capital For For Management via Cancellation of Repurchased Shares 25 Authorize Filing of Required For For Management Documents/Other Formalities BRIDGESTONE CORP. Ticker: 5108 Security ID: J04578126 Meeting Date: MAR 25, 2014 Meeting Type: Annual Record Date: DEC 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 30 2.1 Elect Director Tsuya, Masaaki For For Management 2.2 Elect Director Nishigai, Kazuhisa For For Management 2.3 Elect Director Morimoto, Yoshiyuki For For Management 2.4 Elect Director Zaitsu, Narumi For For Management 2.5 Elect Director Tachibana Fukushima, For For Management Sakie 2.6 Elect Director Murofushi, Kimiko For For Management 2.7 Elect Director Scott Trevor Davis For For Management 2.8 Elect Director Okina, Yuri For For Management 3 Appoint Statutory Auditor Tsuji, For For Management Masahito 4 Approve Deep Discount Stock Option Plan For For Management CASINO GUICHARD PERRACHON Ticker: CO Security ID: F14133106 Meeting Date: MAY 06, 2014 Meeting Type: Annual/Special Record Date: APR 29, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 3.12 per Share 4 Advisory Vote on Compensation of For For Management Jean-Charles Naouri, Chairman and CEO 5 Reelect Gerald de Roquemaurel as For For Management Director 6 Reelect David de Rothschild as Director For For Management 7 Reelect Frederic Saint-Geours as For For Management Director 8 Reelect Euris as Director For Against Management 9 Reelect Fonciere Euris as Director For Against Management 10 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 11 Approve Merger by Absorption of Chalin For For Management by Casino, Guichard-Perrachon 12 Approve Merger by Absorption of For For Management Codival by Casino, Guichard-Perrachon 13 Approve Merger by Absorption of Damap For For Management s by Casino, Guichard-Perrachon 14 Approve Merger by Absorption of For For Management Faclair by Casino, Guichard-Perrachon 15 Approve Merger by Absorption of Keran For For Management by Casino, Guichard-Perrachon 16 Approve Merger by Absorption of Mapic For For Management by Casino, Guichard-Perrachon 17 Approve Merger by Absorption of Matal For For Management by Casino, Guichard-Perrachon 18 Amend Article 6 of Bylaws to Reflect For For Management Changes in Capital Pursuant to Approval of Items 11 to 17 19 Authorize Filing of Required For For Management Documents/Other Formalities CNOOC LTD. Ticker: 00883 Security ID: Y1662W117 Meeting Date: NOV 27, 2013 Meeting Type: Special Record Date: NOV 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve the Non-exempt Continuing For For Management Connected Transactions 2 Approve Proposed Caps for Each For For Management Category of the Non-exempt Continuing Connected Transactions COMPAGNIE FINANCIERE RICHEMONT SA Ticker: CFR Security ID: H25662158 Meeting Date: SEP 12, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Accept Financial Statements and For For Management Statutory Reports 1.2 Approve Remuneration Report For For Management 2 Approve Allocation of Income and For For Management Dividends of CHF 1.00 per A Bearer Share and CHF 0.10 per B Registered Share 3 Approve Discharge of Board and Senior For For Management Management 4.1 Reelect Johann Rupert as Director For For Management 4.2 Reelect Franco Cologni as Director For For Management 4.3 Reelect Lord Douro as Director For For Management 4.4 Reelect Yves-Andre Istel as Director For For Management 4.5 Reelect Richard Lepeu as Director For For Management 4.6 Reelect Ruggero Magnoni as Director For For Management 4.7 Reelect Josua Malherbe as Director For For Management 4.8 Reelect Frederick Mostert as Director For For Management 4.9 Reelect Simon Murray as Director For For Management 4.10 Reelect Alain Dominique Perrin as For For Management Director 4.11 Reelect Guillaume Pictet as Director For For Management 4.12 Reelect Norbert Platt as Director For For Management 4.13 Reelect Alan Quasha as Director For For Management 4.14 Reelect Maria Ramos as Director For For Management 4.15 Reelect Lord Renwick of Clifton as For For Management Director 4.16 Reelect Jan Rupert as Director For For Management 4.17 Reelect Gary Saage as Director For For Management 4.18 Reelect Juergen Schrempp as Director For For Management 4.19 Elect Bernard Fornas as Director For For Management 4.20 Elect Jean-Blaise Eckert as Director For For Management 5 Ratify PricewaterhouseCoopers AG as For For Management Auditors 6 Approve Conversion of A Bearer Shares For For Management into Registered Shares COMPAGNIE GENERALE DES ETABLISSEMENTS MICHELIN Ticker: ML Security ID: F61824144 Meeting Date: MAY 16, 2014 Meeting Type: Annual/Special Record Date: MAY 12, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income and For For Management Dividends of EUR 2.50 per Share 3 Approve Consolidated Financial For For Management Statements and Statutory Reports 4 Approve Auditors' Special Report on For For Management Related-Party Transactions 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Advisory Vote on Compensation of For For Management Jean-Dominique Senard, General Manager 7 Reelect Laurence Parisot as For For Management Supervisory Board Member 8 Reelect Pat Cox as Supervisory Board For For Management Member 9 Elect Cyrille Poughon as Supervisory For For Management Board Member 10 Approve Remuneration of Directors in For For Management the Aggregate Amount of EUR 420,000 11 Approve Issuance of Securities For For Management Convertible into Debt, up to an Aggregate Amount of EUR 1 Billion 12 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 130 Million 13 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 37.15 Million 14 Approve Issuance of Equity or For For Management Equity-Linked Securities for Private Placements, up to Aggregate Nominal Amount of EUR 37.15 Million 15 Authorize Board to Increase Capital in For For Management the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above 16 Authorize Capitalization of Reserves For For Management of Up to EUR 80 Million for Bonus Issue or Increase in Par Value 17 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Future Exchange Offers and Future Acquisitions 18 Authorize Capital Issuances for Use in For Against Management Employee Stock Purchase Plans 19 Set Total Limit for Capital Increase For For Management to Result from All Issuance Requests at EUR 130 Million 20 Authorize Decrease in Share Capital For For Management via Cancellation of Repurchased Shares 21 Authorize up to 0.5 Percent of Issued For For Management Capital for Use in Restricted Stock Plans 22 Authorize Filing of Required For For Management Documents/Other Formalities CREDIT SUISSE GROUP AG Ticker: CSGN Security ID: H3698D419 Meeting Date: MAY 09, 2014 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Receive Financial Statements and None None Management Statutory Reports (Non-Voting) 1.2 Approve Remuneration Report For For Management (Non-Binding) 1.3 Accept Financial Statements and For For Management Statutory Reports 2 Approve Discharge of Board and Senior For For Management Management 3.1 Approve Allocation of Income For For Management 3.2 Approve Dividends of CHF 0.70 per For For Management Share from Capital Contributions Reserves 4 Amend Articles Re: Ordinance Against For For Management Excessive Remuneration at Listed Companies 5 Reserve Additional CHF 1.2 Million in For For Management Nominal Share Capital for Pool of Conditional Capital without Preemptive Rights for Employee Stock Option Programs 6.1.a Reelect Urs Rohner as Director and For For Management Board Chairman 6.1.b Reelect Jassim Al Thani as Director For For Management 6.1.c Reelect Iris Bohnet as Director For For Management 6.1.d Reelect Noreen Doyle as Director For For Management 6.1.e Reelect Jean-Daniel Gerber as Director For For Management 6.1.f Reelect Andreas Koopmann as Director For For Management 6.1.g Reelect Jean Lanier as Director For For Management 6.1.h Reelect Kai Nargolwala as Director For For Management 6.1.i Reelect Anton van Rossum as Director For For Management 6.1.j Reelect Richard Thornburgh as Director For For Management 6.1.k Reelect John Tiner as Director For For Management 6.1.l Reelect Severin Schwan as Director For For Management 6.1.m Reelect Sebastian Thrun as Director For For Management 6.2.1 Appoint Iris Bohnet as Member of the For For Management Compensation Committee 6.2.2 Appoint Andreas Koopmann as Member of For For Management the Compensation Committee 6.2.3 Appoint Jean Lanier as Member of the For For Management Compensation Committee 6.2.4 Appoint Kai Nargolwala as Member of For For Management the Compensation Committee 6.3 Ratify KPMG AG as Auditors For For Management 6.4 Ratify BDO AG as Special Auditors For For Management 6.5 Designate Andreas Keller as For For Management Independent Proxy 7 Transact Other Business (Voting) For Against Management CRODA INTERNATIONAL PLC Ticker: CRDA Security ID: G25536106 Meeting Date: APR 24, 2014 Meeting Type: Annual Record Date: APR 22, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Policy For For Management 3 Approve Remuneration Report For For Management 4 Approve Final Dividend For For Management 5 Re-elect Sean Christie as Director For For Management 6 Re-elect Alan Ferguson as Director For For Management 7 Re-elect Martin Flower as Director For For Management 8 Re-elect Steve Foots as Director For For Management 9 Elect Helena Ganczakowski as Director For For Management 10 Re-elect Keith Layden as Director For For Management 11 Re-elect Nigel Turner as Director For For Management 12 Re-elect Steve Williams as Director For For Management 13 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 14 Authorise Board to Fix Remuneration of For For Management Auditors 15 Authorise EU Political Donations and For For Management Expenditure 16 Authorise Issue of Equity with For For Management Pre-emptive Rights 17 Authorise Issue of Equity without For For Management Pre-emptive Rights 18 Authorise Market Purchase of Ordinary For For Management Shares 19 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 20 Approve Performance Share Plan For For Management DAIKIN INDUSTRIES LTD. Ticker: 6367 Security ID: J10038115 Meeting Date: JUN 27, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 27 2 Authorize Share Repurchase Program For For Management 3.1 Elect Director Inoue, Noriyuki For For Management 3.2 Elect Director Togawa, Masanori For For Management 3.3 Elect Director Terada, Chiyono For For Management 3.4 Elect Director Ikebuchi, Kosuke For For Management 3.5 Elect Director Kawamura, Guntaro For For Management 3.6 Elect Director Tayano, Ken For For Management 3.7 Elect Director Minaka, Masatsugu For For Management 3.8 Elect Director Tomita, Jiro For For Management 3.9 Elect Director Matsuzaki, Takashi For For Management 3.10 Elect Director Takahashi, Koichi For For Management 3.11 Elect Director Frans Hoorelbeke For For Management 3.12 Elect Director David Swift For For Management 4 Appoint Alternate Statutory Auditor For For Management Ono, Ichiro 5 Approve Annual Bonus Payment to For For Management Directors 6 Approve Adjustment to Aggregate For For Management Compensation Ceilings for Directors and Statutory Auditors DAIMLER AG Ticker: DAI Security ID: D1668R123 Meeting Date: APR 09, 2014 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2013 2 Approve Allocation of Income and For For Management Dividends of EUR 2.25 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2013 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2013 5 Ratify KMPG AG as Auditors for Fiscal For For Management 2014 6 Approve Remuneration System for For For Management Management Board Members 7.1 Elect Bernd Bohr to the Supervisory For For Management Board 7.2 Elect Joe Kaeser to the Supervisory For For Management Board 7.3 Elect Bernd Pischetsrieder to the For For Management Supervisory Board 8 Approve Creation of EUR1 Billion of For For Management Capital with Partial Exclusion of Preemptive Rights 9 Amend Articles Re: Remuneration of For For Management Supervisory Board 10 Amend Affiliation Agreements with For For Management Subsidiaries 11 Approve Affiliation Agreements with For For Management Subsidiaries DANONE Ticker: BN Security ID: F12033134 Meeting Date: APR 29, 2014 Meeting Type: Annual/Special Record Date: APR 23, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 1.45 per Share 4 Approve Stock Dividend Program For For Management 5 Reelect Bruno Bonnell as Director For For Management 6 Reelect Bernard Hours as Director For For Management 7 Reelect Isabelle Seillier as Director For For Management 8 Reelect Jean-Michel Severino as For For Management Director 9 Elect Gaelle Olivier as Director For For Management 10 Elect Lionel Zinsou-Derlin as Director For For Management 11 Approve Auditors' Special Report on For For Management Related-Party Transactions Regarding New Transactions 12 Approve Transaction with J.P. Morgan For For Management 13 Approve Severance Payment Agreement For For Management with Bernard Hours 14 Approve Transaction with Bernard Hours For For Management 15 Advisory Vote on Compensation of For For Management Chairman and CEO, Franck Riboud 16 Advisory Vote on Compensation of For For Management Vice-CEO, Emmanuel Faber 17 Advisory Vote on Compensation of For For Management Vice-CEO, Bernard Hours 18 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 19 Authorize up to 0.2 Percent of Issued For For Management Capital for Use in Restricted Stock Plans 20 Amend Articles 15 and16 of Bylaws Re: For For Management Employee Representatives 21 Authorize Filing of Required For For Management Documents/Other Formalities DIAGEO PLC Ticker: DGE Security ID: G42089113 Meeting Date: SEP 19, 2013 Meeting Type: Annual Record Date: SEP 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Re-elect Peggy Bruzelius as Director For For Management 5 Re-elect Laurence Danon as Director For For Management 6 Re-elect Lord Davies as Director For For Management 7 Re-elect Ho KwonPing as Director For For Management 8 Re-elect Betsy Holden as Director For For Management 9 Re-elect Dr Franz Humer as Director For For Management 10 Re-elect Deirdre Mahlan as Director For For Management 11 Re-elect Ivan Menezes as Director For For Management 12 Re-elect Philip Scott as Director For For Management 13 Appoint KPMG LLP as Auditors For For Management 14 Authorise Board to Fix Remuneration of For For Management Auditors 15 Authorise Issue of Equity with For For Management Pre-emptive Rights 16 Authorise Issue of Equity without For For Management Pre-emptive Rights 17 Authorise Market Purchase of Ordinary For For Management Shares 18 Authorise EU Political Donations and For For Management Expenditure 19 Authorise the Company to Call EGM with For For Management Two Weeks' Notice DOMINO'S PIZZA GROUP PLC Ticker: DOM Security ID: G2811T120 Meeting Date: APR 02, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Reappoint Ernst & Young LLP as Auditors For For Management 3 Authorise Board to Fix Remuneration of For For Management Auditors 4 Approve Final Dividend For For Management 5 Re-elect Stephen Hemsley as Director For For Management 6 Re-elect Colin Halpern as Director For For Management 7 Re-elect Nigel Wray as Director For For Management 8 Re-elect John Hodson as Director For For Management 9 Re-elect Michael Shallow as Director For For Management 10 Re-elect Syl Saller as Director For For Management 11 Re-elect Helen Keays as Director For For Management 12 Elect Sean Wilkins as Director For For Management 13 Elect David Wild as Director For For Management 14 Elect Ebbe Jacobsen as Director For For Management 15 Approve Remuneration Report For For Management 16 Approve Remuneration Policy For For Management 17 Authorise Issue of Equity with For For Management Pre-emptive Rights 18 Authorise Issue of Equity without For For Management Pre-emptive Rights 19 Authorise Market Purchase of Ordinary For For Management Shares 20 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 21 Amend 2012 Long Term Incentive Plan For For Management ENI S.P.A. Ticker: ENI Security ID: T3643A145 Meeting Date: MAY 08, 2014 Meeting Type: Annual/Special Record Date: APR 28, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income For For Management 3 Authorize Share Repurchase Program For For Management 4 Amend Articles Re: Director None Against Shareholder Honorability Requirements 5 Amend Company Bylaws Re: Shareholder For For Management Meetings 6 Fix Number of Directors For For Management 7 Fix Board Terms for Directors For For Management 8.1 Slate Submitted by the Italian Treasury None Did Not Vote Shareholder 8.2 Slate Submitted by Institutional None For Shareholder Investors 9 Elect Board Chair None For Management 10 Approve Remuneration of Directors For Against Management 11 Approve Remuneration of Executive None For Management Directors 12.1 Slate Submitted by the Italian Treasury None Against Shareholder 12.2 Slate Submitted by Institutional None For Shareholder Investors 13 Appoint Chair of the Board of None For Shareholder Statutory Auditors 14 Approve Internal Auditors' Remuneration For For Management 15 Approve Compensation of the Judicial For For Management Officer of Corte dei Conti Responsible for Eni's Financial Control 16 Approve Long-Term Monetary Incentive For For Management Plan 2014-2016 17 Approve Remuneration Report For For Management FRESENIUS SE & CO KGAA Ticker: FRE Security ID: D27348123 Meeting Date: MAY 16, 2014 Meeting Type: Annual Record Date: APR 24, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income and For For Management Dividends of EUR 1.25 per Share 3 Approve Discharge of Personally Liable For For Management Partner for Fiscal 2013 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2013 5 Ratify KPMG AG as Auditors for Fiscal For For Management 2014 6 Amend Affiliation Agreements with For For Management Subsidiaries 7 Approve Capitalization of Reserves by For For Management Issuing 2 New Shares for Every Existing Share; Approve Connected Stock Option Plan Amendment, Proportionate Increase of Capital Pools, and Adjustment of the Variable Compensation Element for Supervisory Board Members 8 Approve Creation of EUR 121 Million For For Management Pool of Capital with Partial Exclusion of Preemptive Rights 9 Approve Issuance of Warrants/Bonds For For Management with Warrants Attached/Convertible Bonds with Partial Exclusion of Preemptive Rights up to Aggregate Nominal Amount of EUR 2.5 Million; Approve Creation of EUR 49 Million Pool of Capital to Guarantee Conversion Rights 10 Authorize Share Repurchase Program and For For Management Reissuance or Cancellation of Repurchased Shares 11 Authorize Use of Financial Derivatives For For Management when Repurchasing Shares FUJITSU LTD. Ticker: 6702 Security ID: J15708159 Meeting Date: JUN 23, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mazuka, Michiyoshi For For Management 1.2 Elect Director Yamamoto, Masami For For Management 1.3 Elect Director Fujita, Masami For For Management 1.4 Elect Director Urakawa, Chikafumi For For Management 1.5 Elect Director Ito, Haruo For For Management 1.6 Elect Director Okimoto, Takashi For For Management 1.7 Elect Director Furukawa, Tatsuzumi For For Management 1.8 Elect Director Suda, Miyako For For Management 1.9 Elect Director Kudo, Yoshikazu For For Management 1.10 Elect Director Taniguchi, Norihiko For For Management 1.11 Elect Director Yokota, Jun For For Management 2 Appoint Statutory Auditor Kato, For For Management Kazuhiko GAGFAH SA Ticker: GFJ Security ID: L4121J101 Meeting Date: JUN 12, 2014 Meeting Type: Annual Record Date: MAY 29, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Board's Reports None None Management 2 Presentation on Financial Year 2014 None None Management 3 Receive Auditor's Reports None None Management 4 Approve Financial Statements For For Management 5 Approve Consolidated Financial For For Management Statements 6 Approve Treatment of Net Loss For For Management 7 Approve Discharge of Directors For For Management 8 Elect Gerhard Zeiler as Independent For For Management Director 9 Approve Remuneration of Directors For For Management GEA GROUP AG Ticker: G1A Security ID: D28304109 Meeting Date: APR 16, 2014 Meeting Type: Annual Record Date: MAR 25, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2013 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0,60 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2013 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2013 5 Ratify KPMG AG as Auditors for Fiscal For For Management 2014 6 Approve Creation of EUR 99 Million For For Management Pool of Capital without Preemptive Rights 7 Amend Affiliation Agreements with For For Management Subsidiaries 8 Amend Affiliation Agreements with For For Management Subsidiaries 9 Amend Affiliation Agreements with For For Management Subsidiaries GERRESHEIMER AG Ticker: GXI Security ID: D2852S109 Meeting Date: APR 30, 2014 Meeting Type: Annual Record Date: APR 08, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2013 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0.70 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2013 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2013 5 Ratify Deloitte & Touche GmbH as For For Management Auditors for Fiscal 2014 6 Elect Axel Herberg to the Supervisory For For Management Board 7 Amend Articles Re: Remuneration of the For For Management Supervisory Board; Editorial Changes 8 Amend Affiliation Agreements with For For Management Subsidiary Gerresheimer Holdings GmbH 9 Approve Affiliation Agreements with For For Management Subsidiary Gerresheimer Holdings GmbH GKN PLC Ticker: GKN Security ID: G39004232 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: APR 29, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Re-elect Michael Turner as Director For For Management 4 Re-elect Nigel Stein as Director For For Management 5 Re-elect Marcus Bryson as Director For For Management 6 Re-elect Andrew Reynolds Smith as For For Management Director 7 Elect Adam Walker as Director For For Management 8 Re-elect Angus Cockburn as Director For For Management 9 Re-elect Tufan Erginbilgic as Director For For Management 10 Re-elect Shonaid Jemmett-Page as For For Management Director 11 Re-elect Richard Parry-Jones as For For Management Director 12 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 13 Authorise Board to Fix Remuneration of For For Management Auditors 14 Approve Remuneration Policy For For Management 15 Approve Remuneration Report For For Management 16 Authorise EU Political Donations and For For Management Expenditure 17 Authorise Issue of Equity with For For Management Pre-emptive Rights 18 Authorise Issue of Equity without For For Management Pre-emptive Rights 19 Authorise Market Purchase of Ordinary For For Management Shares 20 Authorise the Company to Call EGM with For For Management Two Weeks' Notice GREEN MOUNTAIN COFFEE ROASTERS, INC. Ticker: GMCR Security ID: 393122106 Meeting Date: MAR 06, 2014 Meeting Type: Annual Record Date: JAN 06, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John D. Hayes For For Management 1.2 Elect Director A.D. David Mackay For For Management 1.3 Elect Director Michael J. Mardy For For Management 1.4 Elect Director David E. Moran For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Change Company Name For For Management 4 Approve Omnibus Stock Plan For For Management 5 Approve Qualified Employee Stock For For Management Purchase Plan 6 Ratify Auditors For For Management GUANGDONG INVESTMENT LTD. Ticker: 00270 Security ID: Y2929L100 Meeting Date: JUN 20, 2014 Meeting Type: Annual Record Date: JUN 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3a Elect Tsang Hon Nam as Director For For Management 3b Elect Wu Jianguo as Director For Against Management 3c Elect Zhang Hui as Director For Against Management 3d Elect Zhao Chunxiao as Director For Against Management 3e Elect Fung Daniel Richard as Director For Against Management 3f Authorize Board to Fix Directors' For For Management Remuneration 4 Reappoint Ernst & Young as Auditors For For Management and Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Authorize Reissuance of Repurchased For Against Management Shares GUANGDONG INVESTMENT LTD. Ticker: 00270 Security ID: Y2929L100 Meeting Date: JUN 20, 2014 Meeting Type: Special Record Date: JUN 18, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Memorandum and Articles of For Against Management Association and Adopt New Articles of Association GULFPORT ENERGY CORPORATION Ticker: GPOR Security ID: 402635304 Meeting Date: JUN 12, 2014 Meeting Type: Annual Record Date: APR 23, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael G. Moore For For Management 1.2 Elect Director Donald L. Dillingham For For Management 1.3 Elect Director Craig Groeschel For For Management 1.4 Elect Director David L. Houston For For Management 1.5 Elect Director Michael S. Reddin For For Management 1.6 Elect Director Scott E. Streller For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management H & M HENNES & MAURITZ Ticker: HM B Security ID: W41422101 Meeting Date: APR 29, 2014 Meeting Type: Annual Record Date: APR 23, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Chairman of Meeting For For Management 3 Receive President's Report; Allow None None Management Questions 4 Prepare and Approve List of For For Management Shareholders 5 Approve Agenda of Meeting For For Management 6 Designate Inspector(s) of Minutes of For For Management Meeting 7 Acknowledge Proper Convening of Meeting For For Management 8a Receive Financial Statements and None None Management Statutory Reports 8b Receive Auditor Report None None Management 8c Receive Chairman Report None None Management 8d Receive Nominating Committee Report None None Management 9a Accept Financial Statements and For For Management Statutory Reports 9b Approve Allocation of Income and For For Management Dividends of SEK 9.50 Per Share 9c Approve Discharge of Board and For For Management President 10 Determine Number of Members (8) and For For Management Deputy Members of Board (0) 11 Approve Remuneration of Directors in For For Management the Amount of SEK 1.500,000 for Chairman, SEK 525,000 for the Other Directors; Approve Remuneration of Auditors 12 Reelect Anders Dahlvig, Lottie For For Management Knutson, Sussi Kvart, Stefan Persson, Melker Schorling, and Christian Sievert; Elect Lena Patriksson Keller, and Niklas Zennstrom as New Directors 13 Elect Stefan Persson, Lottie Tham, For Against Management Liselott Ledin, Jan Andersson, and Anders Oscarsson to the Nominating Committee; Approve Nominating Committee Guidelines 14 Approve Remuneration Policy And Other For For Management Terms of Employment For Executive Management 15 Close Meeting None None Management HENKEL AG & CO. KGAA Ticker: HEN3 Security ID: D3207M102 Meeting Date: APR 04, 2014 Meeting Type: Annual Record Date: MAR 13, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1. Accept Financial Statements and For For Management Statutory Reports 2. Approve Allocation of Income and For For Management Dividends of EUR 1.20 per Ordinary Share and EUR 1.22 per Preferred Share 3. Approve Discharge of the Personally For For Management Liable Partnerfor Fiscal 2013 4. Approve Discharge of Supervisory Board For For Management for Fiscal 2013 5. Approve Discharge of the Shareholders' For For Management Committee for Fiscal 2013 6. Ratify KPMG as Auditors for Fiscal 2014 For For Management 7. Elect Barbara Kux to the Supervisory For For Management Board HITACHI LTD. Ticker: 6501 Security ID: J20454112 Meeting Date: JUN 20, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Katsumata, Nobuo For For Management 1.2 Elect Director Cynthia Carroll For For Management 1.3 Elect Director Sakakibara, Sadayuki For For Management 1.4 Elect Director George Buckley For For Management 1.5 Elect Director Mochizuki, Harufumi For For Management 1.6 Elect Director Philip Yeo For For Management 1.7 Elect Director Yoshihara, Hiroaki For For Management 1.8 Elect Director Nakanishi, Hiroaki For For Management 1.9 Elect Director Hatchoji, Takashi For For Management 1.10 Elect Director Higashihara, Toshiaki For For Management 1.11 Elect Director Miyoshi, Takashi For For Management 1.12 Elect Director Mochida, Nobuo For For Management HONDA MOTOR CO. LTD. Ticker: 7267 Security ID: J22302111 Meeting Date: JUN 13, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 22 2.1 Elect Director Ike, Fumihiko For For Management 2.2 Elect Director Ito, Takanobu For For Management 2.3 Elect Director Iwamura, Tetsuo For For Management 2.4 Elect Director Yamamoto, Takashi For For Management 2.5 Elect Director Yamamoto, Yoshiharu For For Management 2.6 Elect Director Nonaka, Toshihiko For For Management 2.7 Elect Director Yoshida, Masahiro For For Management 2.8 Elect Director Kuroyanagi, Nobuo For For Management 2.9 Elect Director Kunii, Hideko For For Management 2.10 Elect Director Shiga, Yuuji For For Management 2.11 Elect Director Takeuchi, Kohei For For Management 2.12 Elect Director Aoyama, Shinji For For Management 2.13 Elect Director Kaihara, Noriya For For Management HOYA CORP. Ticker: 7741 Security ID: J22848105 Meeting Date: JUN 18, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kodama, Yukiharu For For Management 1.2 Elect Director Koeda, Itaru For For Management 1.3 Elect Director Aso, Yutaka For For Management 1.4 Elect Director Uchinaga, Yukako For For Management 1.5 Elect Director Urano, Mitsudo For For Management 1.6 Elect Director Takasu, Takeo For For Management 1.7 Elect Director Suzuki, Hiroshi For For Management 2.8 Appoint Shareholder Director Nominee Against Against Shareholder Kubozono, Yu 2.9 Appoint Shareholder Director Nominee Against Against Shareholder Yamaguchi, Mitsutaka 2.10 Appoint Shareholder Director Nominee Against Against Shareholder Yamanaka, Noriko 3 Amend Articles to Prohibit Biased Against Against Shareholder Treatment of Non-Votes on Shareholder vs. Company Proposals 4 Amend Articles to Require Disclosure Against For Shareholder of Individual Director and Executive Officer Compensation 5 Amend Articles to Require a Against For Shareholder Non-Executive Board Chairman 6 Amend Articles to Deny Reappointment Against Against Shareholder of External Audit Firm 7 Amend Articles to Increase Disclosure Against Against Shareholder of Director Term Limit 8 Amend Articles to Increase Disclosure Against Against Shareholder of Director Age Limit 9 Amend Articles to Disclose Board Against Against Shareholder Training Policy 10 Amend Articles to Increase Disclosure Against Against Shareholder of Hereditary Succession of Representative Executive Officer and Chief Executive Officer 11 Amend Articles to Add Language on Against Against Shareholder Opposing Proposals and Amendment Proposals 12 Amend Articles to Add Language on the Against Against Shareholder Length of Time for Explaining Shareholder Proposals 13 Amend Articles to Add Language on Against Against Shareholder Advisory Votes 14 Amend Articles to Establish Special Against Against Shareholder Investigation Committee regarding Expansion into Ophthalmology-Pharma Business 15 Amend Articles to Establish Special Against Against Shareholder Investigation Committee regarding Loss in Enterprise Value from Pentax Acquisition 16 Amend Articles to Establish Technology Against Against Shareholder Management Committee 17 Amend Articles to Add Language on Say Against Against Shareholder on Pay Proposals 18 Amend Articles to Prohibit Creation of Against Against Shareholder False Transcripts of General Shareholder Meeting Proceedings INCITEC PIVOT LTD Ticker: IPL Security ID: Q4887E101 Meeting Date: DEC 19, 2013 Meeting Type: Annual Record Date: DEC 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect John Marlay as Director For For Management 2 Approve the Grant of Performance For For Management Rights to James Fazzino, Managing Director and Chief Executive Officer of the Company 3 Approve the Remuneration Report For For Management KEPPEL CORPORATION LTD. Ticker: BN4 Security ID: Y4722Z120 Meeting Date: AUG 23, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Distribution by Way of a For For Management Dividend in Specie KEPPEL CORPORATION LTD. Ticker: BN4 Security ID: Y4722Z120 Meeting Date: APR 17, 2014 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Adopt Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend For For Management 3 Elect Tony Chew Leong-Chee as Director For For Management 4 Elect Tow Heng Tan as Director For For Management 5 Elect Danny Teoh as Director For For Management 6 Elect Loh Chin Hua as Director For For Management 7 Approve Directors' Fees For For Management 8 Reappoint Auditors and Authorize Board For For Management to Fix Their Remuneration 9 Approve Issuance of Equity or For For Management Equity-Linked Securities with or without Preemptive Rights 10 Authorize Share Repurchase Program For For Management 11 Approve Mandate for Transactions with For For Management Related Parties KOMATSU LTD. Ticker: 6301 Security ID: J35759125 Meeting Date: JUN 18, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 29 2.1 Elect Director Noji, Kunio For For Management 2.2 Elect Director Ohashi, Tetsuji For For Management 2.3 Elect Director Fujitsuka, Mikio For For Management 2.4 Elect Director Takamura, Fujitoshi For For Management 2.5 Elect Director Shinozuka, Hisashi For For Management 2.6 Elect Director Kuromoto, Kazunori For For Management 2.7 Elect Director Mori, Masanao For For Management 2.8 Elect Director Ikeda, Koichi For For Management 2.9 Elect Director Oku, Masayuki For For Management 2.10 Elect Director Yabunaka, Mitoji For For Management 3 Appoint Statutory Auditor Yamaguchi, For For Management Hirohide 4 Approve Annual Bonus Payment to For For Management Directors 5 Approve Deep Discount Stock Option Plan For For Management KONINKLIJKE AHOLD NV Ticker: AH Security ID: N0139V142 Meeting Date: JAN 21, 2014 Meeting Type: Special Record Date: DEC 24, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Approve Capital Reduction with For For Management Shareholder Distribution of EUR 1 Billion 3 Close Meeting None None Management KONINKLIJKE AHOLD NV Ticker: AH Security ID: N0139V142 Meeting Date: APR 16, 2014 Meeting Type: Annual Record Date: MAR 19, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Receive Report of Management Board None None Management (Non-Voting) 3 Receive Explanation on Company's None None Management Reserves and Dividend Policy 4 Discuss Remuneration Report Containing None None Management Remuneration Policy for Management Board Members 5 Adopt Financial Statements For For Management 6 Approve Dividends of EUR 0.47 Per Share For For Management 7 Approve Discharge of Management Board For For Management 8 Approve Discharge of Supervisory Board For For Management 9 Elect L.J. Hijmans van den Bergh to For For Management Executive Board 10 Elect J.A. Sprieser to Supervisory For For Management Board 11 Elect D.R. Hooft Graafland to For For Management Supervisory Board 12 Approve Remuneration of Supervisory For For Management Board 13 Ratify PricewaterhouseCoopers as For For Management Auditors 14 Grant Board Authority to Issue Shares For For Management Up To 10 Percent of Issued Capital 15 Authorize Board to Exclude Preemptive For For Management Rights from Issuance under Item 14 16 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 17 Approve Reduction in Share Capital by For For Management Cancellation of Shares 18 Close Meeting None None Management KONINKLIJKE PHILIPS N.V. Ticker: PHIA Security ID: N6817P109 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: APR 03, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 President's Speech None None Management 2a Discuss Remuneration Report None None Management 2b Receive Explanation on Company's None None Management Reserves and Dividend Policy 2c Adopt Financial Statements For For Management 2d Approve Dividends of EUR 0.80 Per Share For For Management 2e Approve Discharge of Management Board For For Management 2f Approve Discharge of Supervisory Board For For Management 3 Elect Orit Gadiesh to Supervisory Board For For Management 4 Reappoint KPMG as Auditors for an For For Management Intermim Period of One Year 5a Grant Board Authority to Issue Shares For For Management Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger 5b Authorize Board to Exclude Preemptive For For Management Rights from Issuance under Item 5a 6 Authorize Repurchase of Shares For For Management 7 Approve Cancellation of Repurchased For For Management Shares 8 Allow Questions None None Management KUBOTA CORP. Ticker: 6326 Security ID: J36662138 Meeting Date: JUN 20, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Masumoto, Yasuo For For Management 1.2 Elect Director Kimata, Masatoshi For For Management 1.3 Elect Director Kubo, Toshihiro For For Management 1.4 Elect Director Kimura, Shigeru For For Management 1.5 Elect Director Ogawa, Kenshiro For For Management 1.6 Elect Director Kitao, Yuuichi For For Management 1.7 Elect Director Funo, Yukitoshi For For Management 1.8 Elect Director Matsuda, Yuzuru For For Management 2.1 Appoint Statutory Auditor Sakamoto, For For Management Satoru 2.2 Appoint Statutory Auditor Fukuyama, For For Management Toshikazu 3 Approve Annual Bonus Payment to For For Management Directors KURARAY CO. LTD. Ticker: 3405 Security ID: J37006137 Meeting Date: JUN 20, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 18 2 Amend Articles To Change Fiscal Year For For Management End 3.1 Elect Director Ito, Fumio For For Management 3.2 Elect Director Yamashita, Setsuo For For Management 3.3 Elect Director Murakami, Keiji For For Management 3.4 Elect Director Tenkumo, Kazuhiro For For Management 3.5 Elect Director Kawarasaki, Yuuichi For For Management 3.6 Elect Director Yukiyoshi, Kunio For For Management 3.7 Elect Director Fujii, Nobuo For For Management 3.8 Elect Director Matsuyama, Sadaaki For For Management 3.9 Elect Director Kugawa, Kazuhiko For For Management 3.10 Elect Director Ito, Masaaki For For Management 3.11 Elect Director Shioya, Takafusa For For Management 3.12 Elect Director Hamaguchi, Tomokazu For For Management 4 Appoint Statutory Auditor Nakura, Mikio For For Management MEDIATEK INC. Ticker: 2454 Security ID: Y5945U103 Meeting Date: JUN 12, 2014 Meeting Type: Annual Record Date: APR 11, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2013 Business Operations For For Management Report and Financial Statements (Voting) 2 Approve 2013 Plan on Profit For For Management Distribution 3 Amend Procedures Governing the For For Management Acquisition or Disposal of Assets 4 Amend Procedures for Lending Funds to For For Management Other Parties 5 Transact Other Business (Non-Voting) None None Management MITSUBISHI UFJ FINANCIAL GROUP Ticker: 8306 Security ID: J44497105 Meeting Date: JUN 27, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 9 2.1 Elect Director Sono, Kiyoshi For For Management 2.2 Elect Director Wakabayashi, Tatsuo For For Management 2.3 Elect Director Hirano, Nobuyuki For For Management 2.4 Elect Director Tanaka, Masaaki For For Management 2.5 Elect Director Yuuki, Taihei For For Management 2.6 Elect Director Kagawa, Akihiko For For Management 2.7 Elect Director Kuroda, Tadashi For For Management 2.8 Elect Director Nagaoka, Takashi For For Management 2.9 Elect Director Okamoto, Junichi For For Management 2.10 Elect Director Noguchi, Hiroyuki For For Management 2.11 Elect Director Okuda, Tsutomu For For Management 2.12 Elect Director Araki, Ryuuji For For Management 2.13 Elect Director Okamoto, Kunie For For Management 2.14 Elect Director Kawamoto, Yuuko For For Management 2.15 Elect Director Matsuyama, Haruka For For Management 3 Appoint Statutory Auditor Sato, For For Management Yukihiro 4 Approve Adjustment to Aggregate For For Management Compensation Ceiling for Directors MURATA MANUFACTURING CO. LTD. Ticker: 6981 Security ID: J46840104 Meeting Date: JUN 27, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 70 2.1 Elect Director Fujita, Yoshitaka For For Management 2.2 Elect Director Yoshihara, Hiroaki For For Management 3 Appoint Statutory Auditor Toyoda, For For Management Masakazu NATIONAL GRID PLC Ticker: NG. Security ID: G6375K151 Meeting Date: JUL 29, 2013 Meeting Type: Annual Record Date: JUL 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3 Re-elect Sir Peter Gershon as Director For For Management 4 Re-elect Steve Holliday as Director For For Management 5 Re-elect Andrew Bonfield as Director For For Management 6 Re-elect Tom King as Director For For Management 7 Re-elect Nick Winser as Director For For Management 8 Re-elect Philip Aiken as Director For For Management 9 Re-elect Nora Brownell as Director For For Management 10 Elect Jonathan Dawson as Director For For Management 11 Re-elect Paul Golby as Director For For Management 12 Re-elect Ruth Kelly as Director For For Management 13 Re-elect Maria Richter as Director For For Management 14 Elect Mark Williamson as Director For For Management 15 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 16 Authorise Board to Fix Remuneration of For For Management Auditors 17 Approve Remuneration Report For For Management 18 Authorise Issue of Equity with For For Management Pre-emptive Rights 19 Authorise Issue of Equity without For For Management Pre-emptive Rights 20 Authorise Market Purchase of Ordinary For For Management Shares 21 Authorise the Company to Call EGM with For For Management Two Weeks' Notice NIPPON TELEGRAPH & TELEPHONE CORP. Ticker: 9432 Security ID: J59396101 Meeting Date: JUN 26, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 90 2.1 Elect Director Miura, Satoshi For For Management 2.2 Elect Director Unoura, Hiroo For For Management 2.3 Elect Director Shinohara, Hiromichi For For Management 2.4 Elect Director Sawada, Jun For For Management 2.5 Elect Director Kobayashi, Mitsuyoshi For For Management 2.6 Elect Director Shimada, Akira For For Management 2.7 Elect Director Tsujigami, Hiroshi For For Management 2.8 Elect Director Okuno, Tsunehisa For For Management 2.9 Elect Director Kuriyama, Hiroki For For Management 2.10 Elect Director Shirai, Katsuhiko For For Management 2.11 Elect Director Sakakibara, Sadayuki For For Management 3.1 Appoint Statutory Auditor Ide, Akiko For For Management 3.2 Appoint Statutory Auditor Iida, Takashi For For Management NORDEA BANK AB Ticker: NDA SEK Security ID: W57996105 Meeting Date: MAR 20, 2014 Meeting Type: Annual Record Date: MAR 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Chairman of Meeting For For Management 2 Prepare and Approve List of For For Management Shareholders 3 Approve Agenda of Meeting For For Management 4 Designate Inspector(s) of Minutes of For For Management Meeting 5 Acknowledge Proper Convening of Meeting For For Management 6 Receive Financial Statements and None None Management Statutory Reports 7 Accept Financial Statements and For For Management Statutory Reports 8 Approve Allocation of Income and For For Management Dividends of EUR 0.43 Per Share 9 Approve Discharge of Board and For For Management President 10 Determine Number of Members (9) and For For Management Deputy Members (0) of Board 11 Fix Number of Auditors at One For For Management 12 Approve Remuneration of Directors in For For Management the Amount of EUR 259,550 for Chairman, EUR 123,250 for Vice Chairman, and EUR 80,250 for Other Directors; Approve Remuneration for Committee Work; Approve Remuneration of Auditors 13 Reelect Bjorn Wahlroos (Chairman), For For Management Marie Ehrling, Elisabeth Grieg, Svein Jacobsen, Tom Knutzen, Lars G Nordstrom, Sarah Russell, and Kari Stadigh as Directors; Elect Robin Lawther as New Director 14 Ratify KPMG as Auditors For For Management 15 Authorize Chairman of Board and For For Management Representatives of Four of Company's Largest Shareholders to Serve on Nominating Committee 16 Approve Issuance of Convertible For For Management Instruments without Preemptive Rights 17a Authorize Share Repurchase Program For For Management 17b Authorize Reissuance of Repurchased For For Management Shares 18 Authorize Repurchase of Shares in For For Management Connection with Securities Trading 19 Approve Remuneration Policy And Other For For Management Terms of Employment For Executive Management 20 Fix Maximum Variable Compensation Ratio For For Management 21 Approve Special Investigation as Per None Against Shareholder Chapter 10 Section 21 of the Swedish Companies Act 22 Assign the Board/CEO to Take the Against Against Shareholder Initiative to an Integration Institute in Landskrona - Ven - Copenhagen and to Give a First Contribution in a Suitable Manner NOVARTIS AG Ticker: NOVN Security ID: H5820Q150 Meeting Date: FEB 25, 2014 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Discharge of Board and Senior For Against Management Management 3 Approve Allocation of Income and For For Management Dividends of CHF 2.45 per Share 4.1 Approve Remuneration of Directors in For Against Management the Amount of CHF 8.0 Million (Non-Binding) 4.2 Approve Remuneration of Executive For For Management Committee in the Amount of CHF 67.7 Million for Performance Cycle 2013 (Non-Binding) 5.1 Reelect Joerg Reinhardt as Director For For Management and Chairman of the Board of Directors 5.2 Reelect Dimitri Azar as Director For For Management 5.3 Reelect Verena Briner as Director For For Management 5.4 Reelect Srikant Datar as Director For For Management 5.5 Reelect Ann Fudge as Director For For Management 5.6 Reelect Pierre Landolt as Director For For Management 5.7 Reelect Ulrich Lehner as Director For For Management 5.8 Reelect Andreas von Planta as Director For For Management 5.9 Reelect Charles Sawyers as Director For For Management 5.10 Reelect Enrico Vanni as Director For For Management 5.11 Reelect William Winters as Director For For Management 6.1 Elect Srikant Datar as Member of the For Against Management Compensation Committee 6.2 Elect Ann Fudge as Member of the For For Management Compensation Committee 6.3 Elect Ulrich Lehner as Member of the For Against Management Compensation Committee 6.4 Elect Enrico Vanni as Member of the For Against Management Compensation Committee 7 Ratify PricewaterhouseCoopers AG as For For Management Auditors 8 Designate Peter Andreas Zahn as For For Management Independent Proxy OSRAM LICHT AG Ticker: OSR Security ID: D5963B113 Meeting Date: FEB 27, 2014 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2012/2013 (Non-Voting) 2 Approve Allocation of Income and For For Management Omission of Dividends 3 Approve Discharge of Management Board For For Management for Fiscal 2012/2013 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2012/2013 5 Ratify Ernst & Young as Auditors for For For Management Fiscal 2013/2014 6.1 Elect Peter Bauer to the Supervisory For For Management Board 6.2 Elect Christine Bortenlaenger to the For For Management Supervisory Board 6.3 Elect Roland Busch to the Supervisory For For Management Board 6.4 Elect Joachim Faber to the Supervisory For For Management Board 6.5 Elect Lothar Frey to the Supervisory For For Management Board 6.6 Elect Frank Lakerveld to the For For Management Supervisory Board 7 Approve Remuneration System for For For Management Management Board Members 8 Amend Articles Re: Remuneration of the For For Management Supervisory Board PVH CORP. Ticker: PVH Security ID: 693656100 Meeting Date: JUN 19, 2014 Meeting Type: Annual Record Date: APR 22, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Baglivo For For Management 1.2 Elect Director Brent Callinicos For For Management 1.3 Elect Director Emanuel Chirico For For Management 1.4 Elect Director Juan R. Figuereo For For Management 1.5 Elect Director Joseph B. Fuller For For Management 1.6 Elect Director Fred Gehring For For Management 1.7 Elect Director Bruce Maggin For For Management 1.8 Elect Director V. James Marino For For Management 1.9 Elect Director Henry Nasella For For Management 1.10 Elect Director Rita M. Rodriguez For For Management 1.11 Elect Director Edward R. Rosenfeld For For Management 1.12 Elect Director Craig Rydin For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management RED ELECTRICA CORPORACION SA Ticker: REE Security ID: E42807102 Meeting Date: MAY 08, 2014 Meeting Type: Annual Record Date: MAY 02, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Individual Financial Statements For For Management 2 Approve Consolidated Financial For For Management Statements 3 Approve Allocation of Income and For For Management Dividends 4 Approve Discharge of Board For For Management 5.1 Ratify Appointment of and Elect Jose For For Management Angel Partearroyo Martin as Director 5.2 Elect Socorro Fernandez Larrea as For For Management Director 5.3 Elect Antonio Gomez Ciria as Director For For Management 6.1 Authorize Share Repurchase Program For For Management 6.2 Approve Stock-for-Salary Plan For For Management 6.3 Void Previous Share Repurchase For For Management Authorization 7.1 Approve Remuneration Policy Report For For Management 7.2 Approve Remuneration of Directors for For For Management FY 2013 7.3 Approve Remuneration of Directors for For For Management FY 2014 8 Authorize Board to Ratify and Execute For For Management Approved Resolutions 9 Receive Corporate Governance Report None None Management ROLLS-ROYCE HOLDINGS PLC Ticker: RR. Security ID: G76225104 Meeting Date: MAY 01, 2014 Meeting Type: Annual Record Date: APR 29, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Policy For For Management 3 Approve Remuneration Report For For Management 4 Elect Lee Hsien Yang as Director For For Management 5 Elect Warren East as Director For For Management 6 Re-elect Ian Davis as Director For For Management 7 Re-elect John Rishton as Director For For Management 8 Re-elect Dame Helen Alexander as For For Management Director 9 Re-elect Lewis Booth as Director For For Management 10 Re-elect Sir Frank Chapman as Director For For Management 11 Re-elect James Guyette as Director For For Management 12 Re-elect John McAdam as Director For For Management 13 Re-elect Mark Morris as Director For For Management 14 Re-elect John Neill as Director For For Management 15 Re-elect Colin Smith as Director For For Management 16 Re-elect Jasmin Staiblin as Director For For Management 17 Appoint KPMG LLP as Auditors For For Management 18 Authorise Board to Fix Remuneration of For For Management Auditors 19 Approve Payment to Shareholders For For Management 20 Approve EU Political Donations and For For Management Expenditure 21 Approve Performance Share Plan For For Management 22 Approve Deferred Share Bonus Plan For For Management 23 Approve Increase in Aggregate For For Management Compensation Ceiling for Non-executive Directors 24 Authorise Issue of Equity with For For Management Pre-emptive Rights 25 Authorise Issue of Equity without For For Management Pre-emptive Rights 26 Authorise Market Purchase of Ordinary For For Management Shares ROYAL DUTCH SHELL PLC Ticker: RDSA Security ID: G7690A100 Meeting Date: MAY 20, 2014 Meeting Type: Annual Record Date: MAY 16, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Policy For For Management 3 Approve Remuneration Report For For Management 4 Elect Euleen Goh as Director For For Management 5 Elect Patricia Woertz as Director For For Management 6 Elect Ben van Beurden as Director For For Management 7 Re-elect Guy Elliott as Director For For Management 8 Re-elect Simon Henry as Director For For Management 9 Re-elect Charles Holliday as Director For For Management 10 Re-elect Gerard Kleisterlee as Director For For Management 11 Re-elect Jorma Ollila as Director For For Management 12 Re-elect Sir Nigel Sheinwald as For For Management Director 13 Re-elect Linda Stuntz as Director For For Management 14 Re-elect Hans Wijers as Director For For Management 15 Re-elect Gerrit Zalm as Director For For Management 16 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 17 Authorise Board to Fix Remuneration of For For Management Auditors 18 Authorise Issue of Equity with For For Management Pre-emptive Rights 19 Authorise Issue of Equity without For For Management Pre-emptive Rights 20 Authorise Market Purchase of Ordinary For For Management Shares 21 Approve Long Term Incentive Plan For For Management 22 Approve Deferred Bonus Plan For For Management 23 Approve Restricted Share Plan For For Management 24 Approve EU Political Donations and For For Management Expenditure RYANAIR HOLDINGS PLC Ticker: RY4B Security ID: G7727C145 Meeting Date: SEP 20, 2013 Meeting Type: Annual Record Date: SEP 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Against Management Statutory Reports 2a Re-elect Charles McCreevy as Director For For Management 2b Re-elect Declan McKeon as Director For For Management 2c Elect Julie O'Neill as Director For For Management 2d Elect Louise Phelan as Director For For Management 2e Elect Dick Milliken as Director For For Management 3 Authorize Board to Fix Remuneration of For For Management Auditors 4 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights 5 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 6 Authorize Share Repurchase Program For For Management 7 Approve Ryanair Share Option Plan 2013 For For Management SCHNEIDER ELECTRIC SA Ticker: SU Security ID: F86921107 Meeting Date: MAY 06, 2014 Meeting Type: Annual/Special Record Date: APR 29, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Treatment of Losses and For For Management Dividends of EUR 1.87 per Share 4 Approve Auditors' Special Report on For Against Management Related-Party Transactions 5 Approve Severance Payment Agreement For Against Management and Additional Pension Scheme Agreement with Jean-Pascal Tricoire 6 Approve Severance Payment Agreement For Against Management and Additional Pension Scheme Agreement with Emmanuel Babeau 7 Advisory Vote on Compensation of For For Management Jean-Pascal Tricoire 8 Advisory Vote on Compensation of For For Management Emmanuel Babeau 9 Elect Linda Knoll as Director For For Management 10 Reelect Noel Forgeard as Director For For Management 11 Reelect Willy Kissling as Director For For Management 12 Reelect Cathy Kopp as Director For For Management 13 Reelect Henri Lachmann as Director For For Management 14 Reelect Richard Thoman as Director For For Management 15 Ratify Appointment of Jeong Kim as For For Management Director 16 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 17 Approve Change of Corporate Form to For For Management Societas Europaea (SE) 18 Change Company Name to Schneider For For Management Electric SE and Amend Bylaws Accordingly, Pursuant to Item Above 19 Amend Articles 1 and 3 of Bylaws Re: For For Management Change of Corporate Form 20 Authorize Capital Issuances for Use in For Against Management Employee Stock Purchase Plans 21 Authorize Capital Issuances for Use in For Against Management Employee Stock Purchase Plans Reserved for International Subsidiaries 22 Authorize Filing of Required For For Management Documents/Other Formalities 23 Elect Lone Fonss Schroder as Director For For Management SEKISUI CHEMICAL CO. LTD. Ticker: 4204 Security ID: J70703137 Meeting Date: JUN 26, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 12 2.1 Elect Director Negishi, Naofumi For For Management 2.2 Elect Director Koge, Teiji For For Management 2.3 Elect Director Takami, Kozo For For Management 2.4 Elect Director Kubo, Hajime For For Management 2.5 Elect Director Uenoyama, Satoshi For For Management 2.6 Elect Director Sekiguchi, Shunichi For For Management 2.7 Elect Director Kato, Keita For For Management 2.8 Elect Director Nagashima, Toru For For Management 2.9 Elect Director Ishizuka, Kunio For For Management 3.1 Appoint Statutory Auditor Matsunaga, For For Management Takayoshi 3.2 Appoint Statutory Auditor Ozawa, Tetsuo For For Management 4 Approve Stock Option Plan For For Management 5 Approve Takeover Defense Plan (Poison For Against Management Pill) SHIRE PLC Ticker: SHP Security ID: G8124V108 Meeting Date: APR 29, 2014 Meeting Type: Annual Record Date: APR 27, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Remuneration Policy For For Management 4 Elect Dominic Blakemore as Director For For Management 5 Re-elect William Burns as Director For For Management 6 Re-elect Dr Steven Gillis as Director For For Management 7 Re-elect Dr David Ginsburg as Director For For Management 8 Re-elect David Kappler as Director For For Management 9 Re-elect Susan Kilsby as Director For For Management 10 Re-elect Anne Minto as Director For For Management 11 Re-elect Dr Flemming Ornskov as For For Management Director 12 Re-elect David Stout as Director For For Management 13 Reappoint Deloitte LLP as Auditors For For Management 14 Authorise the Audit, Compliance & Risk For For Management Committee to Fix Remuneration of Auditors 15 Approve Increase in Borrowing Powers For For Management 16 Authorise Issue of Equity with For For Management Pre-emptive Rights 17 Authorise Issue of Equity without For For Management Pre-emptive Rights 18 Authorise Market Purchase of Ordinary For For Management Shares 19 Authorise the Company to Call EGM with For For Management Two Weeks' Notice SIEMENS AG Ticker: SIE Security ID: D69671218 Meeting Date: JAN 28, 2014 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2012/2013 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 3 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2012/2013 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2012/2013 5 Approve Remuneration System for For For Management Management Board Members 6 Ratify Ernst & Young as Auditors for For For Management Fiscal 2013/2014 7 Elect Jim Hagemann Snabe to the For For Management Supervisory Board 8 Approve Creation of EUR 528.6 Million For For Management Pool of Capital with Partial Exclusion of Preemptive Rights 9 Approve Issuance of Warrants/Bonds For For Management with Warrants Attached/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR 15 Billion; Approve Creation of EUR 240 Million Pool of Capital to Guarantee Conversion Rights 10 Approve Cancellation of Capital For For Management Authorization 11 Amend Articles Re: Remuneration of the For For Management Supervisory Board SUMITOMO MITSUI FINANCIAL GROUP, INC. Ticker: 8316 Security ID: J7771X109 Meeting Date: JUN 27, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 65 2.1 Elect Director Miyata, Koichi For For Management 2.2 Elect Director Kurumatani, Nobuaki For For Management 2.3 Elect Director Inoue, Atsuhiko For For Management 2.4 Elect Director Ota, Jun For For Management 2.5 Elect Director Yokoyama, Yoshinori For For Management 3 Appoint Statutory Auditor Nakao, For For Management Kazuhiko SUNDRUG CO. LTD. Ticker: 9989 Security ID: J78089109 Meeting Date: JUN 21, 2014 Meeting Type: Annual Record Date: MAR 31, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 30 2 Authorize Share Repurchase Program For For Management from Specific Shareholder 3.1 Elect Director Saitsu, Tatsuro For For Management 3.2 Elect Director Akao, Kimiya For For Management 3.3 Elect Director Tsuruta, Kazuhiro For For Management 3.4 Elect Director Sadakata, Hiroshi For For Management 3.5 Elect Director Sakai, Yoshimitsu For For Management 3.6 Elect Director Tada, Naoki For For Management 3.7 Elect Director Sugiura, Nobuhiko For For Management SUNTORY BEVERAGE & FOOD LIMITED Ticker: 2587 Security ID: J78186103 Meeting Date: MAR 28, 2014 Meeting Type: Annual Record Date: DEC 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 58 2.1 Elect Director Torii, Nobuhiro For For Management 2.2 Elect Director Kakimi, Yoshihiko For For Management 2.3 Elect Director Kogo, Saburo For For Management 2.4 Elect Director Kurihara, Nobuhiro For For Management 2.5 Elect Director Hizuka, Shinichiro For For Management 2.6 Elect Director Tsuchida, Masato For For Management 2.7 Elect Director Kamada, Yasuhiko For For Management 2.8 Elect Director Aoyama, Shigehiro For For Management 2.9 Elect Director Kashiwaki, Hitoshi For For Management 3 Appoint Alternate Statutory Auditor For For Management Amitani, Mitsuhiro SYNGENTA AG Ticker: SYNN Security ID: H84140112 Meeting Date: APR 29, 2014 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Accept Financial Statements and For For Management Statutory Reports 1.2 Approve Remuneration Report For For Management 2 Approve Discharge of Board and Senior For For Management Management 3 Approve CHF18,050 Reduction in Share For For Management Capital via Cancellation of Repurchased Shares 4 Approve Allocation of Income and For For Management Dividends of CHF 10.00 per Share 5 Amend Articles Re: Ordinance Against For For Management Excessive Remuneration at Listed Companies 6.1 Reelect Vinita Bali as Director For For Management 6.2 Reelect Stefan Borgas as Director For For Management 6.3 Reelect Gunnar Brock as Director For For Management 6.4 Reelect Michel Demare as Director For For Management 6.5 Reelect Eleni Gabre-Madhin as Director For For Management 6.6 Reelect David Lawrence as Director For For Management 6.7 Reelect Michael Mack as Director For For Management 6.8 Reelect Eveline Saupper as Director For For Management 6.9 Reelect Jacques Vincent as Director For For Management 6.10 Reelect Juerg Witmer as Director For For Management 7 Elect Michel Demare as Board Chairman For For Management 8.1 Appoint Eveline Saupper as Member of For For Management the Compensation Committee 8.2 Appoint Jacques Vincent as Member of For For Management the Compensation Committee 8.3 Appoint Juerg Witmer as Member of the For For Management Compensation Committee 9 Designate Lukas Handschin as For For Management Independent Proxy 10 Ratify KPMG AG as Auditors For For Management TATA MOTORS LTD. Ticker: 500570 Security ID: Y85740275 Meeting Date: JUN 27, 2014 Meeting Type: Special Record Date: MAY 16, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Payment of Minimum For Against Management Remuneration to R. Pisharody, Executive Director (Commercial Vehicles) 2 Approve Payment of Minimum For Against Management Remuneration to S. Borwankar, Executive Director (Quality) 3 Ratify Excess Remuneration Paid to K. For Against Management Slym, Managing Director 4 Approve Increase in Borrowing Powers For For Management 5 Approve Pledging of Assets for Debt For For Management 6 Approve Issuance of Non-Convertible For For Management Debentures TEVA PHARMACEUTICAL INDUSTRIES LTD. Ticker: TEVA Security ID: 881624209 Meeting Date: AUG 27, 2013 Meeting Type: Annual Record Date: JUL 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Reelect Moshe Many as Director Until For For Management the End of the 2016 General Meeting 1b Reelect Arie Belldegrun as Director For For Management Until the End of the 2016 General Meeting 1c Reelect Amir Elstein as Director Until For For Management the End of the 2016 General Meeting 1d Reelect Yitzhak Peterburg as Director For For Management Until the End of the 2016 General Meeting 2a Approve Cash Bonus of USD 1,203,125 to For For Management Jeremy Levin, President and CEO 2a.1 Vote YES if you have a personal None Against Management interest in item 2a; otherwise, vote NO. You may not abstain. If you vote YES, please provide an explanation to your account manager. 2b Approval of Bonus Objectives and For For Management Payout Terms for 2013 for Jeremy Levin, President and CEO 2b.1 Vote YES if you have a personal None Against Management interest in item 2b; otherwise, vote NO. You may not abstain. If you vote YES, please provide an explanation to your account manager. 3 Approve Compensation Policy for the For For Management Directors and Officers of the Company 3.a Vote YES if you have a personal None Against Management interest in item 3; otherwise, vote NO. You may not abstain. If you vote YES, please provide an explanation to your account manager. 4 Approve Dividend for First and Second For For Management Quarters of 2012, Paid in Two Installments in an Aggregate Amount of NIS 2.00 (USD 0.51) per Ordinary Share 5 Appoint Kesselman and Kesselman For For Management (Member of PricewaterhouseCoopers International Ltd.) as External Auditors until the 2014 General Meeting 6 Discuss Financial Statements for 2012 None None Management TOTAL SA Ticker: FP Security ID: F92124100 Meeting Date: MAY 16, 2014 Meeting Type: Annual/Special Record Date: MAY 12, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 2.38 per Share 4 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 5 Reelect Patricia Barbizet as Director For For Management 6 Reelect Marie-Christine For For Management Coisne-Roquette as Director 7 Reelect Paul Desmarais Jr as Director For Against Management 8 Reelect Barbara Kux as Director For For Management 9 Advisory Vote on Compensation of For For Management Christophe de Margerie 10 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 2.5 Billion and/or Authorize Capitalization of Reserves for Bonus Issue or Increase in Par Value 11 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 575 Million 12 Authorize Board to Increase Capital in For For Management the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Under Item 11 13 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Contributions in Kind 14 Authorize Capital Issuances for Use in For Against Management Employee Stock Purchase Plans 15 Authorize Capital Issuances for Use in For Against Management Employee Stock Purchase Plans Reserved for International Subsidiaries 16 Authorize up to 0.8 Percent of Issued For For Management Capital for Use in Restricted Stock Plans 17 Amend Article 11 of Bylaws Re: For For Management Employee Representatives and Employee Shareholder Representatives 18 Amend Article 12 of Bylaws Re: Age For For Management Limit for Chairman of the Board 19 Amend Article 15 of Bylaws Re: Age For For Management Limit for CEO 20 Amend Article 17 of Bylaws Re: Proxy For For Management Voting A Amend Board Internal Rules Re: Against Against Shareholder Publication of a Quarterly Newsletter Written by Employee Shareholder Representatives and Employee Representatives B Amend the Social Criteria that are Against Against Shareholder Currently Linked to Executive Compensation from Negative Safety Indicators to Positive Safety Indicator C Allow Loyalty Dividends to Long-Term Against Against Shareholder Registered Shareholders and Amend Article 20 of Bylaws D Approve Appointment of Employee Against Against Shareholder Representatives to the Board Committees and Amend Article 12.5 of Bylaws
